Title: Tuesday 7th.
From: Adams, John Quincy
To: 


       Last night about nine o clock we saw a number of fish. We could not tell what they were; some say they are Dolphins some that they are Porpoises but it being dark we could not perceive them well only the path they made in the water. I write it in this days Journal because the Captain dont allow any light in the night for fear that there are some british frigates hereabouts; and I could not write in the dark. 10 o clock. I hear some of the sailors cry Land! Land! I must go and see what truth there is in it. I have been up to the Main crosstrees and have seen the Land. It appears to be very high and looks as if it was a great, ways off. The Captain conjectures it is Cape Finister. The wind freshens up a little. We go about 4 kn an hour. 11 o clock. Very foggy. We can’t see Land now. 4 o clock. It has clear’d up. We can see Land very plain now.
      